OPINION OF THE COURT
The Court has waded through various motions and correspondence filed in this case from the fall of last year to as recent as this afternoon. It has not been a pleasant experience in view of the acrimonious exchanges between counsel and the non-compliance by both sides with pertinent requirements of the Florida Rules of Appellate Procedure on occasion.
Among other things, I am allowing reinstatement of the Appellant’s Brief and I am also denying the Appellee’s Motion to Dismiss.
*21These decisions leave the record in a state where I could await the filing of the Appellee’s Answer Brief which, I believe, would only unnecessarily extend and delay the ultimate decision in this matter on the merits. I have examined the Brief of Appellant and the Record of Proceedings in the lower court and have determined that the decision of Judge Carter in denying the Motion to Suppress has not been shown to involve reversible error. The decision to make the initial stop based on the Deputy’s determination that a civil infraction had been committed by way of Mr. McAlister attempting to go through the Exxon station as he did, is amply supported by evidence.
The Order Denying the Motion to Suppress is hereby Affirmed. This case is therefore, remanded to the County Court for the defendant to serve the sentence previously imposed.
DONE AND ORDERED at Orlando, Orange County, Florida this 21st day of March, 1991.